Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the Response to Restriction filed on February 09, 2022 without traverse, in which: 
Claims 1-12 corresponding to Species I are elected;
Claims 13-20 are non-elected and withdrawn herein.  
Claims 1-12 are currently pending and an Office action on the merits follows.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2019/0306695 A1 (herein “Kim”).

 Consider claim 1, Kim teaches A system (see Kim Fig. 14), comprising: 
a processor (see Kim Fig. 20, note processor 220); and 
a memory (see Kim Fig. 20, note memory 230) that stores executable instructions which, when executed by the processor of the system comprising an integrated short message service function and short message service center function, facilitate performance of operations, the operations comprising: 
(see Kim Fig. 14, [0124], [0125] note message transfer); 
accessing a first data store to determine attribute data of the user equipment (see Kim Fig. 14, [0125], [0128] note subscriber information, access type); 
selecting an access domain based on the attribute data, resulting in selected access domain (see Kim Fig. 14, [0132], [0139]-[0150] note perform domain selection); 
communicating with a unified data management module or a home subscriber server module to determine which access and mobility management function is associated with the user equipment (see Kim Fig. 14, [0134], [0136], [0139] note H-SMSF attempts MT SMS delivery to an SMS serving node provided by the UDM including MT SMS delivery through the AMF); and 
delivering the mobile terminated message to the user equipment using the selected access domain via the access and mobility management function associated with the user equipment (see Kim Fig. 14, [0133] note H-SMSF attempts MT SM delivery to the target UE).

Consider claim 2, Kim teaches wherein the communicating comprises verifying subscription information associated with the user equipment (see Kim Fig. 14, [0125]).

Consider claim 3, Kim teaches wherein the operations further comprise evaluating the attribute data to determine whether to perform the communicating with the unified data management module or with the home subscriber server (see Kim [0134], [0136], [0139]).

Consider claim 4, Kim teaches wherein the data store is a first data store, and wherein the operations further comprise accessing a second data store to determine user equipment contextual data (see Kim [0125], [0127], [0128]), and determining from the user equipment contextual data that the user equipment is in a connected state and reachable with respect to the delivering of the mobile terminated message (see Kim [0200], [0202]).

(see Kim [0125], [0128]), and wherein the operations further comprise accessing a second data store to determine user equipment contextual data (see Kim [0125], [0128]), determining from the user equipment contextual data that the mobile terminated message is in a non-reachable state with respect to the delivering of the mobile terminated message (see Kim [0200]), and performing a retry operation to retry the delivering of the mobile terminated message based on the user equipment being determined to be in a reachable state (see Kim [0202]).

Consider claim 7, Kim teaches wherein selecting the access domain based on the attribute data comprises selecting: a fifth generation (5G), a 5G+ access domain, a fourth generation long term evolution (4G LTE) access domain, a third generation access domain, or a WI-Fl access domain (see Kim [0140]).

Consider claim 8, Kim teaches wherein selecting the access domain based on the attribute data comprises selecting a 5G or 5G+ access domain, and wherein delivering the mobile terminated message comprises communicating the mobile terminated message using a non-access stratum 5G System protocol (see Kim [0105], [0140]).

Consider claim 9, Kim teaches wherein selecting the access domain based on the attribute data comprises selecting a fourth generation long term evolution (4G LTE) access domain, and wherein delivering the mobile terminated message comprises communicating the mobile terminated message using a non-access stratum LTE signaling protocol (see Kim [0117]).

Consider claim 10, Kim teaches wherein the user equipment is operating in a dual registration mode (see Kim Fig. 12, [0116]), and wherein the operations further comprise selecting between the first registration mode and the second registration mode for delivering the mobile terminated message based on current radio condition data (see Kim [0139]-[150]).

(see Kim [0139]).

Consider claim 12, Kim teaches wherein the operations further comprise accessing a second data store to determine contextual data associated with the user equipment, the contextual data comprising at least one of: policy configuration data, reachability data, sleep mode data and retry data (see Kim [0125], [0152]).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, and further in view of Pub No.: US 2009/0047967 A1 (herein “Zhu”).

Consider claim 6, Kim fails to teach wherein the operations further comprise receiving an acknowledgment message indicating that the user equipment received the mobile terminated message, and returning the acknowledgment message via a network gateway to a source of the mobile terminated message.  Zhu teaches upon the UE receiving the short message the UE sending an ack message via 200 OK to the S-SCSF which forwards the ack to the IP Short message gateway and (see Zhu Fig. 3, [0029], [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the recited teaching of Zhu.  Such a modification would improve Kim by improving the QoS (see Zhu [0294]). 

	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647